Citation Nr: 0122084	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  95-37 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted with 
which to reopen a claim of entitlement to service connection 
for bilateral hearing loss.

2.  Entitlement to an increased evaluation for a right eye 
disability, currently assigned a 40 percent evaluation.

3.  Entitlement to an effective date prior to November 1, 
1996 for the grant of special monthly compensation for loss 
of use of the right eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1967.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) dated in April 
1995 at which time an evaluation in excess of 30 percent for 
a right eye disability was denied and entitlement to special 
monthly compensation based on blindness in one eye having 
only light perception was denied.  Subsequently, in an August 
1997 rating action, entitlement to special monthly 
compensation based on blindness in one eye having light 
perception only was granted, effective from November 1, 1996.  
The veteran appealed the effective date assigned.  

This matter also comes before the Board from a June 1998 
rating action in which the RO granted an increased evaluation 
of 40 percent for the right eye disability.  Since an 
evaluation in excess of 40 percent for the right eye 
disability may be assigned under the applicable rating 
criteria, this claim remains on appeal before the Board.

Finally, this matter also comes before the Board from a 
September 1998 rating action, in which the RO determined that 
new and material evidence had not been submitted with which 
to reopen the claim of entitlement to service connection for 
bilateral hearing loss.

The Board also notes that in a June 1998 rating action, the 
RO determined that new and material evidence had not been 
submitted with which to reopen a claim of entitlement to 
service connection for a left eye disability, which was 
denied in a final rating action of February 1978.  At the 
personal hearing held before the undersigned in May 2001, it 
was agreed that only the three issues set forth on the title 
page were subject to appellate review.


FINDINGS OF FACT

1.  In September 1976, the veteran's claim of entitlement to 
service connection for bilateral hearing loss was denied by 
the RO.

2.  The evidence received subsequent to the September 1976 
rating decision denying entitlement to service connection for 
bilateral hearing loss, is not cumulative or redundant, bears 
directly and substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the claim.

3.  Current manifestations of the veteran's service-connected 
right eye disability include no light perception in that eye; 
and visual acuity in the left eye better than 20/40.

4.  The earliest time at which it was factually ascertainable 
that the veteran met the criteria for special monthly 
compensation by virtue of loss of vision in one eye having 
only light perception, was October 30, 1996.


CONCLUSIONS OF LAW

1.  New and material evidence having been presented, the 
claim of entitlement to service connection for bilateral 
hearing loss is reopened.  38 U.S.C.A. § 5108 (West 1991), 38 
C.F.R. § 3.156(a) (2000).

2.  The criteria for an evaluation greater than 40 percent 
for a right eye disability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.80, 
4.84a, Diagnostic Codes 6009, 6066 (2000).

3.  The criteria for entitlement to an effective date prior 
to November 1, 1996 for the grant of special monthly 
compensation based on blindness in one eye having only light 
perception are not met.  38 U.S.C.A. §§ 5110(a), 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.31, 3.350, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for bilateral hearing loss.  He also seeks an 
evaluation in excess of 40 percent for his right eye 
disability.  Finally, he is also claiming entitlement to an 
effective date prior to November 1, 1996, for the grant of 
special monthly compensation due to blindness of the right 
eye having only light perception.  In the interest of 
clarity, the Board will separately address the pertinent law 
and regulations, analysis of each claim.

I.  Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The salient features of the new 
statutory provisions (and where they will be codified in 
title 38 United States Code), may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, these provisions.  The RO has obtained all identified 
records from VA and private medical care providers, and there 
is no indication of outstanding Federal Government records or 
other records that have been identified by the claimant.  The 
RO has provided the veteran a VA examination, and there is no 
indication that there is any evidence that could substantiate 
the claim that has not been obtained.  Accordingly, while the 
RO has not sent notice as set forth in (3) above describing 
how the tasks of developing the record are allocated, it has 
gone beyond this requirement by actually obtaining all the 
evidence.  In light of all of these considerations, the Board 
finds that it is not prejudicial to the veteran to proceed to 
adjudicate the claim on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)). The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim. Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown,  4 Vet.App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992). 




I.  New and Material Evidence

Pertinent Law and Regulations

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. §§ 
5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.200, 20.302 (2000).  Where a final RO decision existed on 
a claim, that claim may not be thereafter reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered by the Board.  38 U.S.C.A § 7104(b) (West 
1991).  The exception is that if new and material evidence is 
presented or secured with respect to the claim, the Secretary 
shall reopen the claim and review the former disposition. See 
38 U.S.C. §§ 5108, 7104 (West 1991).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

Pursuant to the holding of the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the legal hurdle 
adopted by the United States Court of Appeals for Veterans 
Claims (Court) in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), and related cases, see e.g. Sklar v. Brown, 5 Vet. 
App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 69 
(1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the Federal 
Circuit held in Hodge that the legal standard that remains 
valid was that contemplated under 38 C.F.R. § 3.156(a) that 
requires that in order for new evidence to be material, the 
new evidence should "bear[ ] directly and substantially upon 
the specific matter under consideration . . . [and must be] 
so significant that it must be considered in order to fairly 
decide the merits of the claim."

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra. No prejudice to the veteran is exercised by the 
Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to overcome.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie 
v. West, 12 Vet. App. 1 (1998).

The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented for purposes of deciding whether to reopen 
a claim.  In Evans, supra, the Court explained that in order 
to reopen a previously and finally disallowed claim (whether 
decided by the Board or an RO), there must be new and 
material evidence presented or secured since the time that 
the claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the merits.

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon the 
specific matter under consideration," i.e., whether it is 
probative of the issue at hand. Second, the evidence must be 
shown to be actually "new," that is, not of record when the 
last final decision denying the claim was made.  Finally, a 
determination must be made as to whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge, supra, at 1359.  
New evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). If all three tests are satisfied, the claim 
must be reopened.  Hodge, supra.

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(d)(3), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2000); Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  The evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is that evidence added to the record since the September 1976 
rating decision, the last disposition in which the 
appellant's claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The Board also points out that service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 1991).  Generally, to establish service connection 
there must be medical evidence of a current disability, see 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of disease or injury; and medical evidence of 
a nexus between the claimed in- service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Positive 
medical evidence of a nexus may be rebutted, in an 
appropriate case, by medical evidence that demonstrates the 
significance of a lack of continuity of symptomatology.  Rose 
v. West, 11 Vet. App. 169, 171-72 (1998).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

Service connection may also be granted for a chronic disease, 
i. e., sensorineural hearing loss, which is manifested to a 
degree of 10 percent disabling within one year following the 
veteran's release from active duty.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).

The Board observes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) [to 
be codified at 38 U.S.C. § 5103A] appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C. § 5103A(f).

Factual Background

The service medical records reflect that upon enlistment 
examination conducted in January 1963, clinical evaluation of 
the ears was normal.  Mild hearing loss of the left ear was 
noted.  On authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
XX
15
LEFT
15
25
20
XX
20

Upon separation examination conducted in December 1966, 
clinical evaluation of the ears was normal.  On the 
authorized audiological evaluation pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
XX
0
LEFT
0
0
0
XX
20

In May 1976, the veteran filed his original claim of 
entitlement to service connection for bilateral hearing loss, 
indicating that he had been treated for bilateral hearing 
loss in 1965.

By rating action of September 1976, the RO denied entitlement 
to service connection for bilateral hearing loss, reasoning 
that defective hearing existed at the time of entrance on 
active duty and was not aggravated by service.  The veteran 
filed a Notice of Disagreement as to that decision in 
September 1977.  A Statement of the Case was issued in 
September 1977, following which the veteran did not perfect 
his appeal and the September 1976 decision became final.

In September 1998, the veteran filed to reopen the claim of 
entitlement to service connection for bilateral hearing loss.  
In a statement provided in October 1998, the veteran 
indicated that he had bilateral hearing loss which he 
believed to be the result of noise exposure from fire range 
activities during service.

The veteran underwent a VA audiological evaluation in June 
2000 at which time a diagnosis of bilateral moderate to 
moderately severe sensorineural hearing loss was made.  On 
the authorized audiological evaluation pure tone thresholds, 
in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
70
70
65
LEFT
45
60
65
65
65

The veteran presented testimony at video conference hearing 
held before a member of the Board in May 2001.  He testified 
that during service, his military occupational specialty was 
ammunition specialist which entailed in part exploding 
ammunition and resulted in noise exposure.  The veteran 
indicated that left ear hearing loss was identified upon 
enlistment and that this was aggravated during service.  He 
also indicated that right ear hearing loss was sustained 
during service.  The veteran testified that at the time of 
the hearing, he was wearing hearing aids.  

In August 2001, additional evidence was received by the Board 
which included a medical record dated in July 1973 at which 
time bilateral sloping sensorineural hearing loss was noted.  
It was commented that this pattern was consistent with, but 
not diagnostic of prolonged noise exposure.  A June 1974 
record revealed bilateral symmetrical sensorineural hearing 
loss with significantly impaired speech discrimination.  

Analysis

The veteran's claim of entitlement to service connection for 
bilateral hearing loss was previously denied by the RO in 
September 1976.  At that time, there was no post-service 
evidence establishing the presence of hearing loss and no 
evidence linking the claimed hearing loss to service.  The 
Board notes that the RO actually denied the decision based on 
a finding that hearing loss, at least on the left side, pre-
existed service and was not aggravated therein.

Since the RO's September 1976 rating action, additional 
evidence has been submitted which includes a recent 
audiological evaluation, conducted in June 2000, which now 
establishes the presence of the claimed bilateral hearing 
loss.  The newly submitted evidence also includes a private 
medical record dated in July 1973 at which time bilateral 
sloping sensorineural hearing loss was noted and it was 
commented that this pattern was consistent with, but not 
diagnostic of prolonged noise exposure.  When viewed in light 
of the fact that the veteran served on duty as an ammunition 
specialist, the July 1973 record raises the possibility of an 
etiological link between service and bilateral hearing loss 
which manifested shortly after service.  The June 2000 
examination report and the 1973 private medical record are 
both new and material, in that they were not previously 
considered by the RO in conjunction with the 1976 rating 
action and establish the existence of a current medical 
diagnosis of the claimed condition as well as the possibility 
of a link between the claimed condition and service.  
Accordingly, the claim is reopened and to that extent the 
claim is granted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

However, the Board feels that further development is 
necessary under the VCAA prior to a decision on the merits of 
the veteran's claim for service connection for bilateral 
hearing loss.  The necessary development is detailed in the 
remand portion of this decision.

II.  Increased Evaluation

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4. The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury is prohibited. 38 C.F.R. § 4.14 
(2000).

In order to evaluate the level of disability and any changes 
in condition, it is nevertheless necessary to consider the 
complete medical history of the appellant's conditions.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

In the absence of enucleation or serious cosmetic defect, the 
maximum rating where loss of vision in one eye only is 
service connected and the veteran is not blind in the other 
eye is 30 percent. 38 C.F.R. §§ 4.80, 4.84a, Code 6070. 
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye, 
unless there is an enucleation or a serious cosmetic defect 
added to the total loss of vision. 38 C.F.R. § 4.80.

Factual Background

The service medical records reflect that the veteran 
sustained a right eye injury, described as traumatic 
cataract, in April 1965 when he opened an ammunition box and 
a piece of wire went into his eye.  He underwent cataract 
extraction in November 1965.  In December 1966 an impression 
of aphakia, acquired, surgical, was made.  

By rating action of December 1968, the RO granted entitlement 
to service connection for the right eye injury, for which a 
30 percent evaluation was assigned.

In September 1988, the veteran filed a claim of entitlement 
to an increased evaluation for his right eye disability.  In 
conjunction with the claim, VA medical records dated from 
1983 to 1987 were submitted.  A record dated in April 1986 
indicated that the veteran was wearing a soft lens n his 
right eye and that his right eye vision was 20/40 and his 
left eye vision was 20/25.  A February 1987 record shows that 
the veteran was doing well with aphakic soft contact lenses.  
An increased evaluation was denied by rating action of 
October 1988.

A VA examination was conducted in August 1989 at which time 
the veteran's best corrected visual acuity was 20/40 in the 
right eye.  His uncorrected vision in the right eye was 
counting fingers at 1 foot.  Vision with glasses in the left 
eye was 20/25.  

In July 1992, the veteran again filed a claim for an 
increased evaluation for his right eye disability.  

In an April 1993 examination report, the examiner explained 
that vision in the veteran's right eye could be corrected to 
20/40 with an aphakic spectacle prescription.  It was noted 
however, that the veteran could not simultaneously wear an 
aphakic correction in the lens of the spectacle and a non-
aphakic correction for the left eye.  The examiner stated 
that to do this would result in double vision.  The report 
reflected that the spectacle aphakic correction was a +10.00 
which gave a visual acuity of 20/40.  The examiner reported 
that the veteran was unable to wear a contact lens on the 
right eye because of visual distortion produced by the 
displaced pupil and that therefore, he was essentially 
reduced to finger count vision in the right eye when trying 
to use the two eyes together.  The examiner added that if the 
veteran were to wear a patch over his left eye, his right eye 
vision would be 20/40 with the aphakic spectacle 
prescription.

By rating action of June 1993, the RO denied an evaluation in 
excess of 30 percent for the right eye disability.  The RO 
also denied entitlement to special monthly compensation 
reasoning that the evidence showed that the right eye was 
correctable to better than blindness with only light 
perception with the use of aphakic spectacle correction.  It 
was also noted that the use of a patch on the left eye to 
avoid diplopia would not warrant the grant of special monthly 
compensation.  The claims were again denied in an April 1995 
rating action.

The veteran presented testimony at a hearing held at the RO 
in August 1995 at which time he indicated that he was not 
receiving treatment for the right eye.  He did state that 
surgery had been discussed but that it would not be performed 
because the pupil was too far to the left of the eye.  He 
testified that he had a hard time driving at night and that 
he was a hazard at most jobs because he couldn't see on his 
right side.  

A VA visual examination was conducted in November 1995 at 
which time the veteran's best corrected visual acuity of the 
right eye was 20/50 plus.  Uncorrected vision of the right 
eye was counting fingers at 6 inches.  Corrected vision of 
the left eye was 20/20 with glasses.  

A medical statement of Dr. S. dated on October 30. 1996 
indicates that the veteran had poor vision in the right eye 
since 1964.  It was noted that he had done well with 
peripheral vision until 2 weeks previously at which time he 
lost vision totally in the right eye.  An examination 
revealed total retinal detachment in the right eye and 20/20 
vision in the left eye.  

The record includes a private medical statement of Dr. T. 
dated in November 1996.  The statement indicated that the 
veteran had undergone surgical intervention for a very 
complicated retinal detachment of the right eye.

Private medical records were submitted showing that the 
veteran underwent vitreo-retinal surgery on the right eye on 
November 1, 1996.  A follow up record dated in December 1996, 
indicated that the veteran had no light perception in the 
right eye and 20/20 vision in the left eye.  

Another private medical statement from Dr. T. dated in 
January 1997 is of record.  The doctor reported that the 
veteran had an irreparable total retinal detachment in the 
right eye, even following surgery.  He indicated that the 
visual acuity in the right eye was no light perception and 
that the eye would never have any vision under any 
circumstances.  It was noted that the left eye vision with 
correction remained 20/20.  

A VA examination was conducted in February 1997.  Visual 
acuity of the right eye corrected and uncorrected was no 
light perception near or at a distance.  Uncorrected left eye 
vision was 20/80 at distance and 20/30 near, corrected to 
20/20 both at a distance and near.  Diagnoses of chronic 
retinal detachment of the right eye with failed retinal 
detachment procedure (October 1996) and no light perception 
vision with total field loss of the right eye, were made.

By rating action of August 1997, the RO assigned a 100 
percent evaluation for convalescence under the provisions of 
38 C.F.R. § 4.30 following the November 1, 1996 surgery, 
effective until December 31, 1996.  A 30 percent evaluation 
was reinstated thereafter effective from January 1, 1997.  
The RO also granted entitlement to special monthly 
compensation based on loss of vision in one eye having light 
perception only, effective from November 1, 1996.  

By rating action of June 1998, the RO extended the 100 
percent evaluation for convalescence under the provisions of 
38 C.F.R. § 4.30 to February 1, 1997 and granted a 40 percent 
evaluation for the right eye disability under Diagnostic 
Codes 6099-6066 for anatomical loss of the right eye (lacking 
light perception) with corrected vision in the other eye of 
not worse than 20/40.

A private medical statement from Dr. S. dated in December 
1998 indicates that the veteran had no light perception in 
the right eye and 20/25 vision in the left eye.  It was noted 
that the total loss of vision in the right eye had caused 
some strain on the left eye.  The doctor stated that glasses 
had been prescribed which helped, but which were not totally 
effective. The doctor opined that there was no medical or 
surgical treatment which would bring back vision in the 
injured eye and that the condition was considered permanent. 

In hearing testimony presented at the RO in June 2000, the 
veteran argued that his right eye disability should be 
assigned an additional 10 percent evaluation because it is 
not correctable with an artificial eye or prosthesis.  It was 
also argued that an extraschedular evaluation should be 
assigned because the veteran's right eye disability had 
interfered with his employment.  

The veteran also presented testimony at a video-conference 
hearing held before a member of the Board in May 2001.  He 
testified that he was completely blind in the right eye and 
that he continued to have infections in that eye.  He also 
stated that he had a burning sensation in the left eye.  The 
veteran testified that he had been employed with the postal 
service and was requested to retire early, in June 2000, due 
to trouble driving resulting in hitting mailboxes and three 
accidents.  He stated that these accidents had been covered 
up by his supervisor.  The veteran testified that he had not 
recently been hospitalized for treatment of his right eye 
disability.  

Additional evidence was furnished by the veteran in August 
2001.  This evidence included a June 2001 VA medical record 
which indicated that the veteran was seen due to a painful 
right eye, despite the use of steroids and cycloplegic drops.  

Analysis

By rating action of June 1998, the RO granted an evaluation 
of 40 percent for the veteran's right eye disability, injury 
of the right eye, with no light perception, and with chronic 
retinal detachment, under Code 6066. Service connection is 
not in effect for a left eye disability.

The veteran has argued that there are several bases upon 
which an increased evaluation may be granted.  He argues that 
he should be granted an extra 10 percent evaluation for 
active pathology of the right eye under DC 6009, and an extra 
10 percent evaluation since an artificial eye cannot be worn.  
He also believes that an extraschedular evaluation is 
warranted.  

Under 38 C.F.R. § 4.84a, Diagnostic Code 6066, an evaluation 
of 40 percent is warranted for the anatomical loss of one eye 
and vision of 20/40 (6/12) in the other eye.  Under 
Diagnostic Code 6065, an evaluation of 50 percent is in order 
for the anatomical loss of one eye and vision of 20/50 (6/15) 
in the other eye, while the anatomical loss of one eye and 
vision of 20/70 (6/21) or 20/100 (6/30) in the other eye 
warrants a 60 percent evaluation.  The Board observes that 
this criteria also allows for entitlement to special monthly 
compensation; however, the RO already granted this benefit on 
the basis of blindness in one eye.  Pursuant to 38 C.F.R. 
§ 4.75, the best distant vision obtainable after best 
correction by glasses will be the basis of ratings.

In this case, the veteran does in effect have an anatomical 
loss of the right eye, inasmuch as he has not even light 
perception and apparently the eye is merely still in place 
for cosmetic reasons.  The most recent medical evidence 
consistently reflects that the veteran's left eye visual 
acuity is correctable to better that 20/40, and the veteran 
does not argue otherwise.  Such level of visual acuity is not 
so severe as to warrant assignment of more than a 40 percent 
evaluation under the Schedule.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6066 (2000).

In the event of anatomical loss of one eye, evaluated under 
Codes 6063 to 6066, an additional 10 percent rating is 
warranted if an artificial eye cannot be worn.  38 C.F.R. § 
4.84a, Diagnostic Codes 6065 and 6066, Note 6.  In a medical 
statement dated in December 1998 , Dr. S. opined that there 
was no medical or surgical treatment which would bring back 
vision in the injured eye and that the condition was 
considered permanent.  Dr. S. did not suggest, nor does the 
remainder of the record establish, that the veteran cannot 
wear an artificial eye. Accordingly, an additional 10 percent 
evaluation is not warranted under 38 C.F.R. § 4.84a, Note 6.

The veteran also argues that an additional 10 percent 
evaluation is warranted under Diagnostic Code 6009.  Under 
Diagnostic Code 6009, an unhealed injury of the eye is rated 
from 10 to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during the 
continuance of active pathology.  The minimum rating during 
active pathology is 10 percent.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009 (2000).  Evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Multiple ratings can be assigned using 
different diagnostic codes if none of the symptoms or 
criteria for a rating under a diagnostic code are duplicative 
of, or overlap the symptoms or criteria for the other 
diagnostic code under consideration.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

In this case, the 40 percent evaluation assigned under Code 
6066 is the maximum provided by the Schedule in view of the 
demonstrated visual acuity in the left eye. 38 C.F.R. § 4.80 
provides that combined ratings for disabilities of the same 
eye should not exceed the amount for total loss of vision of 
that eye unless there is enucleation or a serious cosmetic 
defect added to the total loss of vision. The current 40 
percent evaluation contemplates enucleation and no cosmetic 
defect has been shown. Accordingly, no increase in this 40 
percent evaluation is in order. The evidence is not so evenly 
balanced that there is doubt as to any material issue. 
38 U.S.C.A. § 5107.

The Board is required to address the issue of entitlement to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability. 
VAOPGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has been expressly raised by the 
veteran who asserts that his right eye disability resulted in 
marked interference with employment. The Board may not grant 
a rating under Section 3.321(b)(1) in the first instance, as 
this power has been specifically delegated to the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Services.  Floyd v. Brown, 9 Vet. App. 88 (1996); 38 
C.F.R. § 3.321(b)(1).  However, the regulation does not 
preclude the Board from considering whether referral to these 
officials is required.

The Board notes that there is no evidence that the right eye 
disability has required frequent periods of hospitalization, 
nor does the veteran argue this. The veteran has provided 
testimony to the effect that due to his right eye disability 
he was requested to retire from the United States Postal 
Service early, in June 2000, due to trouble driving resulting 
in hitting mailboxes and three accidents.  However, the 
record contains no corroborating evidence supporting the 
veteran's reports, and the veteran has indicated that these 
accidents were covered up by his supervisors, suggesting that 
there is no available evidence of these incidents.  Aside 
from the veteran's testimony the record does not reflect that 
the veteran experienced marked interference with his 
employment related to his service-connected right eye 
disability.  Moreover, even if true, the veteran's accounts 
of trouble seeing while driving during the course of his 
employment do not comport with evidence of "exceptional or 
unusual" circumstances that would preclude the use of the 
regular rating schedule.  Accordingly, referral for 
consideration of an extra-schedular evaluation is not 
warranted. 38 C.F.R. § 3.321(b)(1).


III.  Earlier Effective Date

The factual background of this claim is essentially the same 
as that summarized above.

Pertinent Law and Regulations

Special monthly compensation

Entitlement to special monthly compensation for loss of use 
or blindness in one eye is provided under the provisions of 
38 U.S.C.A. § 1114(k) (1991).  Pursuant to 38 C.F.R. § 
3.350(a) (2000), special monthly compensation is payable for 
blindness of one eye having only light perception.

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot and when further examination 
of the eye reveals that perception of objects, hand 
movements, or counting fingers cannot be accomplished at 3 
feet.  Lesser extents of vision, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet is considered of negligible utility.  38 
C.F.R. § 3.350(a)(4) (2000).

Effective dates

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor." 38 U.S.C.A. § 5110(a) (West 1991).  
See also 38 C.F.R. § 3.400(o)(1) (1998).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (2000).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (2000), provides as follows: (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.155(a), 
the submission of certain medical records may constitute an 
"informal claim" for an increase in disability compensation.

The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511 (1997).

An exception to the general rule discussed above arises under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 
1991).  See also 38 C.F.R. § 3.400(o)(2) (2000); Harper v. 
Brown, 10 Vet. App. 125 (1997).

Analysis

As discussed above, in general the effective date of an 
increase in disability rating will be the date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1).  However, for an increase in 
disability compensation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within 1 year from such date; otherwise, the date of 
receipt of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  Therefore, a conclusion as to the correct 
effective date for the grant of special monthly compensation 
turns on a determination of when the veteran's claim was 
received and when the increase in disability was factually 
ascertainable.  See 38 C.F.R. § 3.400(o).

The currently assigned effective date, November 1, 1996, 
represents the date on which the veteran underwent surgical 
intervention for retinal detachment of the right eye.  
Although, it was not clear on that date that the veteran had 
no light perception in the right eye, it became clear shortly 
thereafter, as shown in medical records dated in December 
1996 that the veteran had no light perception in the right 
eye and that this resulted from the November 1, 1996 surgery. 

The Board points out that even just prior to the November 1, 
1996 surgery, a medical statement dated in October 30, 1996 
showed that upon examination, the veteran had only light 
perception in the right eye and 20/20 vision in the left eye.  
It appears from the rating action of August 1997 in which 
entitlement to special monthly compensation was established, 
and an effective date of November 1, 1996 assigned, that the 
grant of special monthly compensation effective date was in 
fact based upon this evidence.  Pursuant to the provisions of 
law governing the initiation of payment of benefit awards, 
the payment of the veteran's increased compensation shall 
commence on the first day of the calendar month immediately 
succeeding the month in which the award became effective.  
See 38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.  In this case, 
based upon this evidence dated on October 30, 1996, the 
proper effective date of the award would be November 1, 1996. 
A 100 evaluation under 38 C.F.R. § 4.30 was assigned 
effective November 1, 1996; the 40 percent evaluation was 
made effective from February 1997. 

In hearing testimony presented before a member of the Board 
in May 2001, the veteran argued that an effective date of 
April 1995 was warranted because at that time he was told by 
Dr. M. that there was no way that his eyesight was going to 
be corrected. However, the record does not reflect that in 
April 1995 the criteria for entitlement for special monthly 
compensation, specifically a showing of blindness of the 
right eye having only light perception, were met.  In fact, 
the evidence of record does not establish that the criteria 
for special monthly compensation based on blindness in one 
eye having only light perception were met at any time prior 
to October 30, 1996.

The provisions of 38 C.F.R. 3.400(o) have been interpreted as 
meaning that if the increase, in this case a showing of 
entitlement to special monthly compensation based on a 
demonstration of the loss of use or blindness of the right 
eye or having only light perception, occurred within one year 
prior to the claim, the increase is effective as of the date 
the increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2); VAOPGCPREC 12-98 
(1998).  In this case, the claim for special monthly 
compensation dates to February 1993. The increase in 
disability, consistent with the criteria required for the 
grant of special monthly compensation, however, was shown at 
the earliest on October 30, 1996, which occurred after the 
date of the claim.  Accordingly, an effective date of 
November 1, 1996, for the grant of special monthly 
compensation has been correctly assigned and an earlier 
effective date is not warranted. Again, the evidence is not 
so evenly balanced that there is doubt as to any material 
issue. 38 U.S.C.A. § 5107.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

Entitlement to an evaluation greater than 40 percent for a 
right eye disability is denied.

Entitlement to an effective date prior to November 1, 1996 
for the grant of entitlement to special monthly compensation 
for a right eye disability is denied.

REMAND

In light of the Board's finding that new and material 
evidence has been submitted with which to reopen the claim of 
entitlement to service connection for bilateral hearing loss, 
for reasons which will be discussed herein, the Board finds 
that additional development is needed prior to a 
determination of this claim on the merits. 

Once a claim is reopened, the Veterans Claims Assistance Act 
of 2000 [VCAA] provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A).

The veteran asserts that his bilateral hearing loss, if pre-
existing, was aggravated during service, or in the 
alternative was incurred during service.  However questions 
as to the etiology and date of onset of the currently shown 
hearing loss are unanswered by the current record.  
Accordingly, the Board finds that a VA medical examination is 
necessary in this case.

Accordingly, the case is REMANDED for the following action:



1.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist in order to determine the 
extent and etiology of the claimed 
hearing loss.  The examiner is requested 
to review the veteran's service medical 
records and any pre-service medical 
records. 

An opinion should be provided as to 
whether hearing loss in one or bother 
ears existed prior to service.  If so, 
the examiner should opine as to whether 
such hearing loss increased in severity 
beyond natural progression during 
service, upon reviewing the entirety of 
the record.  

If hearing loss in one or both ears was 
not present prior to service, the 
examiner is also requested to address 
whether currently manifested hearing loss 
had its onset in service or is otherwise 
related thereto, to include as a 
consequence of the veteran's duties as an 
ammunition specialist.  

The examiner should provide complete 
rationale for all conclusions reached.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

4.  The RO should then review the 
veteran's claims folder in order to 
determine whether any additional 
development of the evidence is required 
under the VCAA.  Any such additional 
development should be accomplished.  
Thereafter, the veteran's claim of 
entitlement to service connection for 
bilateral hearing loss should be 
adjudicated by the RO.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and provided an opportunity to respond.  
The Supplemental Statement of the Case 
must apprise the veteran of the 
applicable law and regulations pertaining 
to the claim at issue, including law and 
regulations pertinent to perfecting an 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 


